ROBERT L. Brown, Justice, dissenting. The court today stice, of whether a court-ordered castration should be allowed to take place. A surgical castration will now be performed on James Stanley, even though the General Assembly has not authorized this procedure which, in the absence of legislative approval, is plainly illegal. Castration by the government is a procedure which is fraught with historical, moral, social, medical, and penal implications and overtones. This court should not approve the procedure by judicial silence, but should confront the issue head on. According to my research, one state specifically permits surgical castration of sex offenders, which is generally defined as the surgical removal of the testes. That state is Texas, which enacted its law in 1997. See Tex. Gov. Code. Ann. § 501.061 (West 1998). The Texas statute provides that certain procedures must be followed, including a specific, written request by the offender and a psychological examination prior to the surgery. Four other states authorize chemical hormonal treatment by statute to reduce or eliminate the sex drive and add that these provisions will not apply if the offender voluntarily undergoes surgical castration. See Fla. Stat. Ann. § 794.0235 (Supp. 2000); Cal. Penal Code § 645 (Deering 1998); Iowa Code Ann. § 903B.1 (Supp. 1999); and La. Rev. Stat. Ann. § 15:538 (Supp. 1999). Two states, Georgia and Montana, authorize hormonal chemical treatment by statute and do not cite surgical castration as an alternative. See Ga. Code Ann. § 42-9-44.2 (Michie 1997) and § 16-6-4 (Michie 1999); Mont. Code Ann. § 45-5-512 and § 46-18-201 (West 1999). In each of these jurisdictions, chemical or surgical castration has been authorized by legislative act. Stanley argues in his brief that surgical castration falls within the category of “available medical or psychiatric treatment,” which the General Assembly does permit a trial court to require as a condition of a suspended sentence. See Ark. Code Ann. § 5-4-303(c)(4) (Supp. 1999). I disagree. Surgical removal of the testes is a unique and permanent punishment, pure and simple, which the General Assembly should expressly authorize before it is used by our trial courts. To argue that the General Assembly was aware that this language would include surgical castration is ludicrous. I agree that the ACLU does not have standing in this case. That, however, should not decide this matter because the result of the majority’s decision is to allow the castration to proceed. In Franz v. State, 296 Ark. 181, 754 S.W.2d 839 (1988), a waiver of appeal in a death case was the issue before this court. A Roman Catholic priest sought to appeal the death sentence on behalf of Ronald Gene Simmons. We held that he had no standing to do so, but we then went forward and reviewed the matter. We said: Because of the punishment’s uniqueness and irreversibility, we choose to state clearly the law in Arkansas regarding the waiver of appeal in death cases. Franz, 296 Ark. at 186, 754 S.W.2d at 842. Surgical castration is also unique and irreversible. In addition, unlike the death sentence, it is not a penalty authorized by the laws of this state. As we did in Franz, this court should state clearly what the law regarding castration is. The Supreme Court of South Carolina had a similar case in 1985. See Brown v. South Carolina, 326 S.E.2d 410 (S.C. 1985). In Brown, three defendants all agreed to surgical castration in exchange for reduced prison sentences. All three waived appeals. The matter, nevertheless, was reviewed by the South Carolina Supreme Court, and in a per curiam opinion, the court summarily reversed the sentences for violation of the state’s public policy as derived from the state constitution, legislative statutes, and judicial opinions. The court concluded that the sentences were illegal and void as cruel and unusual punishment and mutilation, and remanded the matter for resentencing. The issue of standing was not even discussed. In South Carolina, at least, there was recognition of the severe public policy implications of allowing surgical castration to proceed when there is no authority for doing so. Before this court wades into such treacherous waters, it should be assured that due consideration has been given to all of the ramifications. It should also be convinced that proper procedures and standards are in place to accomplish the castration. A few questions that ought to be considered are obvious: • Should the General Assembly consider chemical hormonal medications as an alternative to surgical castration? • Should the defendant be given a psychological examination before agreeing to castration, as is done in Texas? • What steps have been taken to assure that the defendant’s consent to castration is an informed consent? • What is the potential liability of the surgeon who performs the castration? • If castration is deemed “treatment,” must it be made available to other sex offenders who are currendy incarcerated? • Castration may be a cheaper alternative to long term incarceration, but which is the more effective deterrent? (Apparently, surgical castration may not completely eliminate the sex drive in all cases.) • What safeguards are in place to protect against abuse? See generally J. Michael Bailey, The Science and Ethics of Castration: Lessons from the Morse Case, 92 Nw. U. L. Rev. 1225 (1998); William Winslade, Castrating Pedophiles Convicted of Sex Offenses Against Children: New Treatment or Old Punishment?, 51 SMU L. Rev. 349 (1998); Kari A. Vanderzyl, Castration as an Alternative to Incarceration: An Impotent Approach to the Punishment of Sex Offenders, 15 N. III. U. L. Rev. 107 (1994). Surely society as a whole through its representatives in the General Assembly should have an opportunity to consider whether surgical castration of sexual offenders or hormonal chemical treatment is desirable before the trial courts weigh in and begin authorizing the procedure. To allow the bartering of body parts for reduced prison time is a grave matter and warrants thorough scrutiny. I would stop castrations in this state until the General Assembly has had a full opportunity to consider and approve the procedure. For these reasons, I dissent. Thornton, J„ joins.